DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US 2018/0191147, IDS Document).
Regarding Claim 7, Graf discloses a current monitoring circuit (Figures 1-19) comprising: 
a signal shaping circuit (Part of 5 receiving CSTOT, Figures 1, 3, comprising 53, 55, Figures 13-14) configured to receive a current sense signal and provide a modified current signal (S53, Figures 13-14); and 
a comparator (part of 54, Figures 13, 15-19) configured to receive the respective modified current signal and a respective threshold value (STH, Figure 13) and to provide a respective logic signal (SOL , Figure 13) that indicates when the respective modified current signal exceeds the respective threshold value (SOL resulting from the comparison of S53 and (STH, Figure 13),
wherein the signal shaping circuit is configured to calculate a level of the modified current signal from a corresponding level of the current sense signal in accordance with: a look-up table, a polynomial function with an order higher than two, or a piecewise-linear function (reshaping circuit 53 having a squaring circuit 531 and integrating circuit 532, and the input being current signal the modified current signal is in accordance with a non-linear function, Figure 4, Paragraphs 41, 67, “….output signal S53 represents the square of the load current Iz integrated over a predefined time window….the filter output signal S53 is representative of the electrical energy dissipated in the cable within a predefined time window. The energy dissipated in the cable causes an increase of a temperature of the cable relative to an ambient temperature of the cable….”, Paragraphs 64, 74 recites look-up table which stores thresholds and parameters for the calculation of the modified current signal).
Graf does not specifically disclose a filter configured to receive the modified current signal and to provide a respective filtered signal (Graf’s reshaping circuit 53 is labelled as a filter and does not disclose an additional filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the current monitoring circuit of Graf, an additional filter to filter out/further refine any noise left in the modified current signal, to increase the accuracy of fault detection.
Regarding Claim 8, Graf discloses an electronic fuse circuit (comprising electronic fuse circuit 2 in Figures 1, 3, 8-12) comprising: the current monitoring circuit of claim 7 (as discussed above), wherein the signal shaping circuit of the current monitoring circuit is configured to receive the current sense signal from a transistor (from transistor 2, Figures 1, 3, 8-12); 
a logic circuit (comprising part of 4, Figures 1, 3-7) having a first input coupled to an input pin of the electronic fuse circuit (a first input coupled to SIN1, Figures 1,3-7), and a second input coupled to the current monitoring circuit (a second input coupled to 5 receiving SOL, Figures 1, 3-7); and
a driver circuit (comprising part of 4, Figures 1, 3-7, comprising 6, Figure 5), having an input coupled to the logic circuit and an output configured to drive a control node of the transistor (input signal from 41 and output signal SDRV to gate of transistor 2, Figures 1, 3-8).
Regarding Claim 9, Graf discloses the electronic fuse circuit of Claim 8, further comprising the transistor (comprising transistor 2, Figures 1, 38-12).
Regarding Claim 10, Graf discloses the electronic fuse circuit of Claim 8, wherein the logic circuit is configured to cause the driver circuit to turn-off the transistor when the comparator of the current monitoring circuit indicates that the respective filtered signal exceeds the threshold value (Paragraph 28, “…. the drive circuit 4 is configured to switch off each of the electronic switches 2.sub.1-2.sub.n, independent of the respective input signal SIN1-SINn, if the overload signal SOL indicates that an overload scenario has been detected”).
Regarding Claim 16, Graf discloses a method (Figures 1-19) comprising: 
using a signal shaping circuit (Part of 5 receiving CSTOT, Figures 1, 3, comprising 53, 55, Figures 13-14), reshaping a current sense signal to provide a first modified current signal (S53, Figures 13-14); 
comparing (using comparator circuit comprising part of 54, Figures 13, 15-19) the modified current signal (S53, Figure 13) and a first digital threshold value(STH, Figure 13); and 
indicating, by a first overcurrent signal, when the first filtered signal exceeds the first digital threshold value (outputting SOL , Figure 13), 
wherein the signal shaping circuit calculates a level of the first modified current signal from a corresponding level of the current sense signal in accordance with: a look-up table, a function that is a polynomial function with an order higher than two, or a piecewise-linear function (reshaping circuit 53 having a squaring circuit 531 and integrating circuit 532, and the input being current signal the modified current signal is in accordance with a non-linear function, Figure 4, Paragraphs 41, 67, “….output signal S53 represents the square of the load current Iz integrated over a predefined time window….the filter output signal S53 is representative of the electrical energy dissipated in the cable within a predefined time window. The energy dissipated in the cable causes an increase of a temperature of the cable relative to an ambient temperature of the cable….”, Paragraphs 64, 74 recites look-up table which stores thresholds and parameters for the calculation of the modified current signal).
Graf does not specifically disclose using a digital filter, filtering the first modified current signal to provide a first filtered signal (Graf’s reshaping circuit 53 is labelled as a filter and does not disclose an additional filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Graf, an additional filter to filter out/further refine any noise left in the modified current signal, to increase the accuracy of fault detection.
Regarding Claim 17, Graf discloses the method of Claim 16, further comprising: driving a control node of a transistor using a driver circuit (gate node of transistor 2 using 6, Figures 5, 12); and generating the current sense signal based on a load current of the transistor (CS1…CSn, CSTOT, Figure 8).
Regarding Claim 18, Graf discloses the method of Claim 17, further comprising: turning off the transistor via the driver circuit when the overcurrent signal indicates that the first filtered signal exceeds the first digital threshold value (SOL input 4, Figures 1, 3, 5-12, Paragraph 28, “…. the drive circuit 4 is configured to switch off each of the electronic switches 21-2n, independent of the respective input signal SIN1-SINn, if the overload signal SOL indicates that an overload scenario has been detected”).
Regarding Claim 19, Graf discloses the method of Claim 16, wherein the reshaping the current sense signal, the filtering and the comparing are performed in a first signal branch (Figures 13-14).
Claims 1-3, 5-6, 11-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US 2018/0191147) in view of Ichikawa et al. (US 2013/0082627).
Regarding Claim 1, Graf discloses a current monitoring circuit (Figures 1-19) comprising:
two or more signal branches (signal branches outputting two or more drive signals SDRV1…SDRVn, Figures 1, 3, 5-8), comprising: 
a signal shaping circuit configured to receive a current sense signal (Part of 5 receiving CSTOT, Figures 1, 3, comprising 53, 55, Figures 13-14) and provide a modified current signal (S53, Figures 13-14); 
a comparator (part of 54, Figures 13, 15-19) configured to receive the modified current signal and a respective threshold value (STH selected based on m SSEL, Figure 13) and to provide a respective logic signal (SOL , Figure 13) that indicates when the respective modified current signal exceeds the respective threshold value (SOL resulting from the comparison of S53 and (SSEL input to select control circuit 55 to select STH, Figure 13); and 
a logic circuit (part of 4, Figures 1, 3, comprising 42, 41, Figure 5) configured to combine the respective logic signals with drive signals of the two or more signal branches (Figure 5), 
wherein the signal shaping circuit is configured to calculate a level of the modified current signal from a corresponding level of the current sense signal in accordance with a non-linear function (reshaping circuit 53 having a squaring circuit 531 and integrating circuit 532, and the input being current signal the modified current signal is in accordance with a non-linear function, Figure 4, Paragraphs 41, 67, “….output signal S53 represents the square of the load current Iz integrated over a predefined time window….the filter output signal S53 is representative of the electrical energy dissipated in the cable within a predefined time window. The energy dissipated in the cable causes an increase of a temperature of the cable relative to an ambient temperature of the cable….”).
Graf does not disclose a filter configured to receive the modified current signal and to provide a respective filtered signal (Graf’s reshaping circuit 53 is labelled as a filter and does not disclose an additional filter) and does not disclose each signal branch comprising the signal shaping circuit and comparator (Graf discloses current sensing for each signal branches as shown in in Figure 8, then use an adder to find the total current CSTOT, which is input to the signal shaping circuit). 
Ichikawa discloses a current monitoring circuit (Figure 11) wherein a current sense signal is amplified (41, 60, Figure 11), analog to digital converted (72, Figure 11) and then further processed in two parallel paths, each comprising a digital filter (73, 74 respectively) and overcurrent determination unit (47, 48 respectively), each outputting a first detection signal and a second detection signal respectively to a gate drive signal generation unit (Figure 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the current monitoring circuit of Graf, an additional filter to filter out/further refine any noise left in the modified current signal and 
an additional/parallel path comprising a signal shaping circuit, filter, comparator to provide an additional signal set based on an additional threshold to the logic circuit to increase redundancy and accuracy of fault determination.
Regarding Claim 2, combination of Graf and Ichikawa discloses the current monitoring circuit of Claim 1, further comprising an analog-to-digital converter (comprising ADC 533, Figure 14) configured to digitize the current sense signal to form a digitized current sense signal (input S52 digitized to provide S52[k], Figure 14), wherein the signal shaping circuit of each signal branch configured to receive the digitized current sense signal (531 receives S52[k] as input, Figure 14).
Regarding Claim 3, combination of Graf and Ichikawa discloses the current monitoring circuit of Claim 1, wherein: the non-linear function is a polynomial function with an order higher than two; the non-linear function is a piecewise-linear function; or the non-linear function is implemented using a look-up table (Figures 13-14, piecewise-linear model in Figure 4, Paragraphs 41, 67, “….output signal S53 represents the square of the load current Iz integrated over a predefined time window….the filter output signal S53 is representative of the electrical energy dissipated in the cable within a predefined time window. The energy dissipated in the cable causes an increase of a temperature of the cable relative to an ambient temperature of the cable….”, Paragraphs 64, 74 recites look-up table which stores thresholds and parameters for the calculation of the modified current signal).
Regarding Claim 5, combination of Graf and Ichikawa discloses the current monitoring circuit of Claim 1, wherein the respective threshold value of each comparator is set according to a wire parameter (Paragraphs 67-69).
Regarding Claim 6, combination of Graf and Ichikawa discloses an electronic switching system (comprising switching transistor 2, Figures 1,3,8-12) comprising: the current monitoring circuit of claim 1; and a transistor configured to provide the current sense signal (comprising 2, Figures 1,3,8-12).
Regarding Claim 11, Graf discloses the current monitoring circuit of Claim 7, further comprising: a logic circuit (part of 4, Figures 1, 3, 5-8) coupled to an output of the comparator and configured to indicate when the comparator indicates that the threshold value is exceeded (comparator output SOL as input to 4, Figures 1, 3, 5-8, 13). 
Graf does not disclose at least one further signal shaping circuit configured to receive the current sense signal and provide a respective modified current signal; 
at least one further filter coupled downstream of the at least one further signal shaping circuit and configured to receive the modified current signal of the at least one further signal shaping circuit and to provide a respective filtered signal; 
at least one further comparator configured to receive the respective filtered signal of the at least one further filter and a corresponding digital threshold value and to signal when the respective filtered signal of the at least one further filter exceeds the corresponding digital threshold value; and 
the logic circuit coupled to an output of the at least one further comparator and configured to indicate when the comparator indicates that the threshold value is exceeded or the at least one further comparator indicates that the corresponding digital threshold value is exceeded.
Ichikawa discloses a current monitoring circuit (Figure 11) wherein a current sense signal is amplified (41, 60, Figure 11), analog to digital converted (72, Figure 11) and then further processed in two parallel paths, each comprising a digital filter (73, 74 respectively) and overcurrent determination unit (47, 48 respectively), each outputting detection signal to a gate drive signal generation unit (Figure 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the current monitoring circuit of Graf, an additional/parallel path comprising a signal shaping circuit, filter, comparator to provide an additional signal set based on an additional threshold to the logic circuit to increase redundancy and accuracy of fault determination.
Regarding Claim 12, in the combination Graf discloses a smart electronic switch (comprising electronic switch 2 in Figures 1, 3, 8-12) comprising: 
the current monitoring circuit of claim 11 (as discussed above); 
a transistor having a load current path coupled between a supply terminal and an output terminal (MOSFET transistor 2 having load current path between VBAT connected at 11 and LOAD Z connected at 12, Figure 12); 
a control circuit (comprising 4, Figures 1, 3, 5-12) configured to generate a drive signal for switching the transistor on and off (SDR signals to transistor 2, Figures 1, 3, 5-8); and 
a current sense circuit (comprising 7, Figures 1,3, 70, Figures 8-11) configured to generate the current sense signal, which represents a load current of the transistor (current sense signal CSTOT, Figures 1, 3, CS1…CSn, Figures 8-11), 
wherein the control circuit is configured to trigger a switch-off of the transistor in response to the comparator of the current monitoring circuit indicating that the respective filtered signal exceeds the corresponding digital threshold value (Figures 1, 3, 5-12, Paragraph 28, “…. the drive circuit 4 is configured to switch off each of the electronic switches 21-2n, independent of the respective input signal SIN1-SINn, if the overload signal SOL indicates that an overload scenario has been detected”).
Claim 20 further limit the method of Claim 19, to include a second signal branch and substantially corresponding to the current monitoring circuit of Claim 1, except only two signal branches are recited not more. Therefore, Claim 20 is rejected at least for the same reasons as for Claim 1.
Allowable Subject Matter
Claims 4, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 4, Graf does not disclose the current monitoring circuit of Claim 3, wherein the signal shaping circuit of each signal branch comprises the look-up table, wherein the look-up table comprises: a plurality of comparators configured to provide a specific first output level as an output signal when the current sense signal is below a respective comparator threshold value and configured to provide a specific second output level as the output signal when the current sense signal is not below the respective threshold value; a plurality of gain stages, wherein each of the plurality of gain stages is coupled downstream of a respective one of the plurality of comparators and configured to amplify the output signal of the respective one of the plurality of comparators by a respective scaling factor to form a respective scaled output level, wherein each respective comparator threshold and each respective scaling factor is stored in the look-up table; and a summing circuit configured to provide a sum of each respective scaled output level, and will be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 3.
Claim 13 recites the current monitoring circuit of Claim 7, including corresponding limitations as recited in Claim 4, therefore objected for the same reasons as for Claim 4, and will be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims. Claims 14-15 depend from objected Claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zocholl (US 3,300,685) discloses a current monitoring system including a signal shaping circuit (401, Figure 14) and method of obtaining non-linear shaping circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/23/2022